DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Claim Status
Applicants' response and amendments to the claims, filed 07/18/2022, are acknowledged and entered.  Claims 9 and 14-16 have been cancelled by Applicant.  Claims 1, 4, 7-8, 10-13, and 17-19 are pending and under examination.

Terminal Disclaimer
	The Terminal Disclaimer, electronically filed 07/18/2022, has been received, entered, and APPROVED.

Status of Rejections Set Forth in the April 18, 2022 Final Office Action
In reply to the rejection of claims 1, 4, 7-16, and 19 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a subject in need of “increasing wakefulness or alertness”, as set forth at p.3-4 of the previous Office Action dated April 18, 2022, Applicant now amends claims 1 and 4 to recite “treating a sleep-wake disorder” in a subject. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 17 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of “the subject has”, as set forth at p.4 of the previous Office Action dated April 18, 2022, Applicant now amends claim 17 to depend from claim 4 and recite that “…the cause of the sleep-wake disorder is chosen from the group consisting of…”.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claim 9 under 35 U.S.C. §112, 4th Paragraph as being in improper dependent form, as set forth at p.5 of the previous Office Action dated April 18, 2022, Applicant now cancels claim 9.  Accordingly, the rejection is withdrawn.
In reply to the 35 U.S.C. §102(b) rejection of claims 1, 4, 7-17, and 19 as being anticipated by CHOI ET AL. (USP No. 5,955,499), Applicant now amends claims 1 and 4 to recite methods of treating a sleep-wake disorder and argues that Choi et al. fails to disclose the claimed method.  For the reasons discussed in detail below, the rejection is maintained in light of factual evidence that the subject population taught in Choi et al., i.e., subjects having depression, also commonly have a sleep-wake disorder.
In reply to the rejections of claims 1, 4, and 7-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USP No. 8,440,715, claims 1-17 of USP No. 8,877,806, claims 1-16 of USP No. 9,604,917, and claims 1-14 of USP No. 10,351,517, Applicant now files an approved Terminal Disclaimer over the cited patents.  Accordingly, the rejections are withdrawn.
Applicants' arguments pertaining to the 35 U.S.C. 102(b) rejections over the prior art references CHOI ET AL. (USP No. 5,955,499) and AMSTERDAM ET AL. (2002) have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments as they pertain to each of these rejections are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 7-8, 10-13, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over CHOI ET AL. (USP No. 5,955,499) as evidenced by or, in the alternative, in view of RIEMANN ET AL. (Biological Psychology, 2001, vol. 57, pages 67-103).
Choi et al. teach O-carbamoyl-(D/L)-phenylalaninol represented by Formula (I) to treat diseases of the central nervous system, particularly depression, comprising administering an anti-depressive effective amount of the compound to a mammal suffering from the same.

    PNG
    media_image1.png
    70
    170
    media_image1.png
    Greyscale

(Abstract; col. 1, lines 8-15; Claims 1-2 and 7-8.)
	Regarding Claims 4, 7-8, and 10-13, Choi et al. teach the specific R/D and S/L enantiomers of the claimed compound:

    PNG
    media_image2.png
    145
    173
    media_image2.png
    Greyscale

(col. 2, lines 1-27; Claim 2.)
	Choi et al. teach administering 30 mg/kg of the compounds of Formula (I), Formula (II), and Formula (II) to mice in the forced swimming model of depression. (col. 7, lines 14-40; Table I.)
Regarding Claim 17, Choi et al. teach treating subjects having “diseases of the central nervous system”, specifically depression, thus anticipating the treatment of subjects that have “central nervous system (CNS) pathologic abnormalities”.
Regarding Claim 19, Choi et al. teach for a normal human adult with a body weight of approximately 70 kg, the administration amount is a daily dose of 0.01 to 100 mg/kg. (col. 6, lines 31-37.)
As evidenced by Riemann et al., subjects having depression substantially overlap with subjects having a sleep-wake disorders. Indeed, Riemann et al. teach that recent epidemiological studies strongly suggest that not only is insomnia a typical symptom of depression but, vice versa, insomnia may be an independent risk factor for depression in the long run. The relation
between insomnia and depression constitutes a situation with evidence supporting a strong bi-directional linkage.  Riemann et al. teach that “[m]ore than 90% of depressed patients complain about impairments of sleep quality” and typically patients suffer from difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening.  Depression, thus, is considered to be one of the most frequent and prominent causes of insomnia. (pages 67-68.)
	Accordingly, as Choi et al. teach (and in fact expressly claim) a method for treating depression comprising administering an anti-depressive effective amount of a compound of formula (I) or formula (II) to a mammal suffering from the same and “[m]ore than 90% of depressed patients complain about impairments of sleep quality”, about 90% of subject population of Choi et al., i.e., mammals suffering from depression, will also be in need of “treating a sleep-wake disorder” as claimed, e.g., difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening as evidenced by Riemann et al.  Choi et al. thus anticipate administering a compound of Formula (I) to a subject in need of treating a sleep-wake disorder, e.g., about 90% of depressed patients.
	Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to administer a compound of formula (I) or formula (II) as taught in Choi et al. to a depressed patient who is also suffering from a sleep-wake disorder, e.g., difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening.  As about 90% of depressed patients complain about impairments of sleep quality, administration of a compound of formula (I) or formula (II) to a depressed patient also having impairments of sleep quality would be expected to provide a therapeutic benefit to the patient by treating their depression, which would also alleviate their impairments of sleep quality.

Claim(s) 1, 4, 7-8, 10, 12-13, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over AMSTERDAM ET AL. (Progress in Neuro-Psychopharmacology & Biomedicinal Psychiatry, 2022, vol. 26, pages 1333-1338) as evidenced by or, in the alternative, in view of RIEMANN ET AL. (Biological Psychology, 2001, vol. 57, pages 67-103).
	Amsterdam et al. teach administering 100-300 mg/day, 400-600 mg/day, or 700-900
mg/day YKP10A to human subjects having major depression in a Phase II clinical trial of YKP10A antidepressant activity. (Abstract.)
	While the chemical structure of YKP10A is not disclosed in Amsterdam et al., this
compound is the claimed compound of Formula (I), specifically the R/D enantiomer of this
compound as evidenced by the CAS Registry entry for CAS No. 178429-62-4, which is the claimed R/D enantiomer of the compound:

    PNG
    media_image3.png
    198
    453
    media_image3.png
    Greyscale
.
This compound is also known as “YKP 10A”.
	Regarding Claim 19, Amsterdam et al. teach administering 100-300 mg/day, 400-600 mg/day, or 700-900 mg/day YKP10A to human subjects. For an average human subject weighing about 70 kg, these amounts are equivalent to about 1.4-4 mg/kg/day, 5.7-8.6 mg/kg/day, or 10-12.9 mg/kg/day.
	Amsterdam et al. conclude that the results of the study examining drug efficacy suggest
that YKP10A may possess antidepressant activity at a daily dose of 400 – 600 mg. (page 1337, right column, 2nd full paragraph.)
As evidenced by Riemann et al., subjects having depression substantially overlap with subjects having a sleep-wake disorders. Indeed, Riemann et al. teach that recent epidemiological studies strongly suggest that not only is insomnia a typical symptom of depression but, vice versa, insomnia may be an independent risk factor for depression in the long run. The relation
between insomnia and depression constitutes a situation with evidence supporting a strong bi-directional linkage.  Riemann et al. teach that “[m]ore than 90% of depressed patients complain about impairments of sleep quality” and typically patients suffer from difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening.  Depression, thus, is considered to be one of the most frequent and prominent causes of insomnia. (pages 67-68.)
	Accordingly, as Amsterdam et al. teach administering 100-300 mg/day, 400-600 mg/day, or 700-900 mg/day YKP10A to human subjects having major depression1 and “[m]ore than 90% of depressed patients complain about impairments of sleep quality”, about 90% of subject population of Amsterdam et al., i.e., humans suffering from major depression, will also be in need of “treating a sleep-wake disorder” as claimed, e.g., difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening as evidenced by Riemann et al.  Amsterdam et al. thus anticipate administering a compound of Formula (I) to a subject in need of treating a sleep-wake disorder, e.g., about 90% of depressed patients treated therein.
	Alternatively, it would have been prima facie obvious to a person of ordinary skill in the art to administer YKP10A as taught in Amsterdam et al. to a patient having major depression who is also suffering from a sleep-wake disorder, e.g., difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening.  As about 90% of depressed patients complain about impairments of sleep quality, administration of YKP10A to a depressed patient also having impairments of sleep quality would be expected to provide a therapeutic benefit to the patient by treating their depression, which would also alleviate their impairments of sleep quality.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 8,729,120
Claims 1, 4, 7-8, 10-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,729,120 in view of RIEMANN ET AL. (Biological Psychology, 2001, vol. 57, pages 67-103). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘120 patent claims encompass administering the same claimed compounds to subjects in need of treatment of depression. See Claims 1-5.  
The instant claims differ from the ‘120 patent in so far as they require administration of the claimed compounds to a subject in need of treatment of a “sleep-wake disorder” (instant Claims 1 and 4).  The cause of the sleep-wake disorder recited in the instant claims is selected from, inter alia, “central nervous system (CNS) pathologic abnormalities” and “Major Depression” (instant Claim 17).
As evidenced by Riemann et al., subjects having depression substantially overlap with subjects having a sleep-wake disorders. Indeed, Riemann et al. teach that recent epidemiological studies strongly suggest that not only is insomnia a typical symptom of depression but, vice versa, insomnia may be an independent risk factor for depression in the long run. The relation
between insomnia and depression constitutes a situation with evidence supporting a strong bi-directional linkage.  Riemann et al. teach that “[m]ore than 90% of depressed patients complain about impairments of sleep quality” and typically patients suffer from difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening.  Depression, thus, is considered to be one of the most frequent and prominent causes of insomnia. (pages 67-68.)
It would have been prima facie obvious to a person of ordinary skill in the art to administer a compound of Formula Ib as claimed in the ‘120 patent to a depressed subject who is also suffering from a sleep-wake disorder, e.g., difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening.  As about 90% of depressed patients complain about impairments of sleep quality, administration of a compound of Formula Ib to a depressed subject also having impairments of sleep quality would be expected to provide a therapeutic benefit to the patient by treating their depression, which would also alleviate their impairments of sleep quality.  Put another way, about 90% of the subjects in need of treatment of depression as recited in the ‘120 patent would also be expected to be in need of treating a “sleep-wake disorder”, e.g., difficulties in falling asleep, frequent nocturnal awakenings, and early morning awakening as evidenced by Riemann et al.

U.S. Patent No. 9,359,290
Claims 1, 4, 7-8, 10-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,359,290. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘290 patent claims encompass administering the same claimed compounds to subjects having narcolepsy.  While the ‘290 patent claims are drawn to “treating cataplexy in a subject in need thereof” (Claim 1), claim 15 of the ‘290 patent recites that “the cataplexy is associated with narcolepsy”.  As such, the assignee (SK Biopharmaceuticals Co., Ltd.) already has patent protection for administering the claimed compounds to subjects having narcolepsy. Narcolepsy is, by definition, a “sleep-wake disorder” as recited in the instant claims (see Claims 17-18).  As such, treating cataplexy associated with narcolepsy in a subject as recited in the ‘290 patent claims is also the treatment of a “a sleep-wake disorder”, i.e., narcolepsy, in that subject as recited in the instant claims.

U.S. Patent No. 9,585,863
Claims 1, 4, 7-8, 10-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,585,863. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘863 patent claims encompass administering the same claimed compounds to subjects having narcolepsy.  While the ‘863 patent claims are drawn to “treating cataplexy in a subject in need thereof” (Claim 1), claim 12 of the ‘863 patent recites that “the cataplexy is associated with narcolepsy”.  As such, the assignee (SK Biopharmaceuticals Co., Ltd.) already has patent protection for administering the claimed compounds to subjects having narcolepsy. Narcolepsy is, by definition, a “sleep-wake disorder” as recited in the instant claims (see Claims 17-18).  As such, treating cataplexy associated with narcolepsy in a subject as recited in the ‘863 patent claims is also the treatment of a “a sleep-wake disorder”, i.e., narcolepsy, in that subject as recited in the instant claims.

U.S. Patent No. 10,259,780
Claims 1, 4, 7-8, 10-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,259,780. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘780 patent claims encompass administering the same claimed compounds to subjects having narcolepsy.  While the ‘780 patent claims are drawn to “treating cataplexy in a subject in need thereof” (Claim 1), claim 5 of the ‘780 patent recites that “the cataplexy is associated with narcolepsy”.  As such, the assignee (SK Biopharmaceuticals Co., Ltd.) already has patent protection for administering the claimed compounds to subjects having narcolepsy. Narcolepsy is, by definition, a “sleep-wake disorder” as recited in the instant claims (see Claims 17-18).  As such, treating cataplexy associated with narcolepsy in a subject as recited in the ‘780 patent claims is also the treatment of a “a sleep-wake disorder”, i.e., narcolepsy, in that subject as recited in the instant claims.

U.S. Patent No. 11,072,579
Claims 1, 4, 7-8, 10-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,072,579. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘579 patent claims encompass administering the same claimed compounds to subjects having narcolepsy.  While the ‘579 patent claims are drawn to “treating cataplexy in a subject in need thereof” (Claim 1), claim 5 of the ‘579 patent recites that “the cataplexy is associated with narcolepsy”.  As such, the assignee (SK Biopharmaceuticals Co., Ltd.) already has patent protection for administering the claimed compounds to subjects having narcolepsy. Narcolepsy is, by definition, a “sleep-wake disorder” as recited in the instant claims (see Claims 17-18).  As such, treating cataplexy associated with narcolepsy in a subject as recited in the ‘579 patent claims is also the treatment of a “a sleep-wake disorder”, i.e., narcolepsy, in that subject as recited in the instant claims.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
    

    
        1 Dependent Claim 17 expressly recites that the cause of the sleep-wake disorder is, inter alia, “Major Depression”.